Citation Nr: 1523094	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-44 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left foot hallux abducto valgus.

2.  Entitlement to a compensable evaluation for residuals of fractures of the eighth and ninth ribs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to November 1975, from August 1978 to August 1980, from September 1985 to July 1987, and from September 2001 to March 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records dated from July 2010 to October 2012, which have been reviewed by the RO and the Board.  Otherwise the documents in Virtual VA are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  During the April 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an evaluation in excess of 10 percent for left foot hallux abducto valgus.  

2.  The Veteran's residuals of rib fractures are manifested by constant pain and have resulted in moderate disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 10 percent for left foot hallux abducto valgus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a 10 percent evaluation, but no higher, for the service-connected residuals of fractures of the eighth and ninth ribs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.40, 4.56, 4.73, Diagnostic Code 5299-5321 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the April 2015 Board hearing, the Veteran stated that he wished to withdraw the appeal as to the issue of entitlement to an evaluation in excess of 10 percent for left foot hallux abducto valgus.  He also submitted a written statement to this effect.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


II.  Increased Evaluation - Rib Fractures

A.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letter was provided prior to the initial adjudication of the claim in April 2009. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records (STRs) and all identified and available post service treatment records have been obtained.  The Board notes that the Veteran's records from the Social Security Administration (SSA) were unavailable and he was notified of this fact.  See September 2012 SSA response, January 2013 Formal Finding of Unavailability, and January 2013 letter to the Veteran.  

The Veteran was medically evaluated in March 2009.  The examiner indicated that the Veteran reported having constant pain, but denied any discomfort at the time of the examination.  In his July 2009 notice of disagreement (NOD), the Veteran indicated that he told the examiner that he was in constant pain - even during the examination.  The Veteran was medically evaluated again in March 2013.  The examiner reviewed the Veteran's claims file, considered his complaints, and conducted an appropriate examination.  The examination report has been reviewed and found to be adequate to make a determination on the claim, as it addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the residuals of the rib fractures since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2014).  Indeed, the Veteran reported during the March 2013 VA examination that the condition has not progressively worsened and that he has had constant sharp pain since the original injury.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, a Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012). At the hearing, the VLJ, the Veteran, and the representative addressed that the Veteran's disability was unusual and that the Board would assess whether a different code would properly capture his symptoms.  The Veteran's representative identified the Veteran's symptoms in detail and did not identify any potential favorable outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's residuals of the fractures of the eighth and ninth ribs are currently assigned a noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the residuals of the rib fractures have been evaluated by analogy, using the criteria for removal of the ribs under Diagnostic Code 5297.

Under Diagnostic Code 5297, removal of one or resection of two or more ribs without regeneration warrants a 10 percent rating.  Removal of two or more ribs warrants higher evaluations.  38 C.F.R. § 4. 71a, Diagnostic Code 5297.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In this case, the Veteran testified that he had constant pain and limited mobility.  See Board Hearing Transcript (Tr.) at 3.  He said he was unable to lay down on the opposite side of the ribs that were fractured without feeling excruciating, sharp pain.  See Tr. at 3.  He described the pain as being 6-7/10, and said that he took pain medication daily.  See Tr. at 3.  He said the pain was worse with exertion and trying to bend, that it affected his daily activities, and that it prevented him sleeping lying down.  See Tr. at 4.  He said he had difficulty bending from side to side and with rotation.  See Tr. at 4-5.  He said that a doctor mentioned that it could be a nerve touching something that made it feel like the bone was broken and that it has felt that way since he fractured his ribs in 2002.  See Tr. at 6-7.  

The Veteran's STRs indicate that he fell from a ladder onto his right side while on active duty in January 2002.  He had persistent rib pain and was placed on a profile limiting his activities.  A June 2003 Army National Guard record notes that he continued to have rib pain and was instructed to refrain from sit ups during training.  

In October 2003, the Veteran filed a claim for service connection for broken ribs.  He was medically evaluated in October 2004.  At that time, he reported having constant pain in the right side, which was worse when he tried to sleep on his right side.  He denied any increased pain with breathing.  He said he could not work out or do his job with pain medication.  On examination, there was mild tenderness in the lower rib area.  In October 2004, the RO granted service connection for right rib pain/neuropathy, status post fracture of the eighth and ninth ribs and assigned a noncompensable rating effective from October 19, 2003.

In December 2008, the Veteran filed a claim for an increased evaluation for residuals of the rib fractures.  VA treatment records indicate he had continued complaints of right side chest wall pain and that a November 2008 magnetic resonance imaging (MRI) showed an old seventh right rib fracture and was otherwise negative.  

The Veteran was medically evaluated in March 2009.  The examiner noted that the Veteran complained of pain while lying on his left side when he had previously reported pain while lying on his right side.  The Veteran said that he had constant sharp stabbing pain that woke him on occasion and was between 4-5/10 on a 0-10 pain scale.  He gave no history for weakness, stiffness, swelling, heat, redness, drainage, or instability, and there was no functional impairment.  The Veteran reported that his ribs did not affect him at work, performing housekeeping services.  It was noted that an August 2008 x-ray showed completely healed fractures involving the eighth, ninth, and tenth ribs on the right side.  It was also noted that a September 2008 bone scan showed stable appearance of mildly reactive old right rib fractures.  On examination, the chest appeared normal.  With flexion of the chest and compression at the thoracic spine and the sternum, the examiner indicated that the Veteran denied pain.  The examiner noted that normally if there is nonunion of a rib fracture, this motion would cause pain on the right side.  In his July 2009 NOD, the Veteran disputed the examiner's note that he denied pain.  He said that he told the examiner that he was in constant pain.  

The Veteran was medically evaluated again in March 2013.  The Veteran stated that he was in constant pain and was unable to sleep in a bed.  He also stated that he had pain with bending and taking deep breaths.  He said the pain had not progressively worsened, but had remained the same.  He described the pain as sharp.  An x-ray showed old healed rib fracture deformities involving the posterior lateral aspects of the right eighth, ninth, and tenth ribs.  On examination, there were no visible joint or bone abnormalities.  There was pain on palpation to the right ribs.  It was noted that the Veteran was employed fulltime and that he estimated he lost one week of work in the past 12 months due to doctor appointments.  

As noted above, the residuals of the Veteran's rib fractures have been evaluated by analogy using the criteria for rating removal of ribs under Diagnostic Code 5297.  The disability is currently assigned a noncompensable rating and he is seeking a compensable rating.  The evidence, however, does not show that the Veteran's injury involved removal of a rib or resection of two or more ribs without regeneration, which would entitlement him to a 10 percent rating under that particular diagnostic code.  

The Board has also considered whether other diagnostic codes might be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Costochondritis, which involves inflammation of the costal cartilage resulting in chest wall pain, is generally evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321.  Diagnostic Code 5321 provides criteria for evaluation of injury to muscle group XXI, the muscles of respiration.  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.   The Board finds this code is appropriate for rating by analogy as it involves the thoracic muscle group area.  

In this case, the residuals of the rib fractures are more consistent with a moderate rather than a slight muscle disability.  A "slight" muscle disability typically involves a simple wound of muscle, which involves brief treatment and return to duty.  38 C.F.R. § 4.56(d)(1).  The injury heals with good functional results and results in no cardinal signs or symptoms of a muscle disability.  38 C.F.R. § 4.56(d)(1).  A "moderate" muscle disability typically involves some residuals, such as residuals of debridement, and involves consistent complaints of one or more cardinal signs or symptoms of a muscle disability.  38 C.F.R. § 4.56(d)(2).  In this case, the Veteran's rib fractures healed, but he was put on a limited duty profile in the year following the injury and he has had persistent pain ever since.  His history and current symptoms are more analogous to a moderate muscle disability.  Hence, the Board finds that a 10 percent evaluation is warranted.

An evaluation in excess of 10 percent is not warranted because the residuals of the Veteran's rib fractures are not consistent with a moderate-severe or severe muscle disability.  The injury did not require prolonged treatment; there is no evidence that the injury resulted in an inability to keep up with work requirements; and there no evidence of impairment analogous to a through and through or deep penetrating wound.  See 38 C.F.R. § 4.56(d)(3).  Thus, on this record, the Board does not find that a rating in excess of 10 percent is assignable.  Additionally, there are no other potentially applicable analogous diagnostic codes.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) for the assignment of a higher rating on an extra-schedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The residuals of the Veteran's rib fractures primarily involve constant pain, exacerbated by exertion and when lying on his side.  These complaints have been contemplated in evaluating this disability using analogous rating criteria - which involve broad categories of residuals that are considered together to determine whether the residuals are moderate, moderate-severe, or severe.  Thus, all of the Veteran's residuals are for consideration and were assessed herein.  Moreover, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of rib fractures under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The appeal for the issue of entitlement to an evaluation in excess of 10 percent for left foot hallux abducto valgus is dismissed.  

A 10 percent rating, but no higher, for residuals of the fractures of the eighth and ninth ribs is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


